DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al., US Patent Publication 2014/0149754 in view of Kanjilal et al., US Patent Publication 2009/0100332 in view of Branson et al., US Patent Publication 2013/0166888.
Regarding independent claim 1, Silva et al. teaches an apparatus comprising a low capability processing device and a higher capability processing device (paragraph 0019 explains the use of various processors or processor cores that can be utilized for specific types of functionality where paragraph 0020 goes on to explain that “the sensor processor 308 can be a relatively heavy-duty processor core” and paragraph 0021 explains the use of a separate microcontroller 312), at least one memory including computer program code (instructions described in paragraph 0045), the at least one memory and the computer program code being configured to, with the low capability processing device and the higher capability processing device, cause the apparatus at least to predict the processing to be used (paragraph 0010 explains how “the microcontroller can do at least basic analysis in order to determine likely wake actions performed by a user”) and cause the apparatus to trigger startup of the higher capability processing device (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to a wake up event determined by sensors and paragraph 0036 explains entering the sleep state based on user instruction) from among the low capability processing device (microcontroller 312 of figure 3) and the higher capability processing device (sensor processing component 308 of figure 3) in the apparatus at a time that is selected (based on sleep and wake up events described). 
Silva et al. does not teach to predict, based at least in part on a specific calendar event in a calendar application, a need for a rich media interface and to cause action based on the prediction.  
Kanjilal et al. teaches to predict, based at least in part on a specific calendar event in a calendar application, a need for a rich media interface and to cause action based on the prediction (paragraph 0071 explains the use of a rich media calendar interface that is used with the calendar display such that the rich media calendar management interface is used to enable a user or content provider to upload rich media content based on the predicted need for a rich media interface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider a calendar application with a need for a rich media interface as taught by Kanjilal et al. as a trigger in the system of Silva et al. The rationale to combine would be so that the calendar and timing of the user’s schedule can be used to ensure that the device processor appropriately wakes up using a rich media interface so that an author of a rich media event can program the modifications directly into the rich media calendar event, thereby obviating the need to manually modify the event each time a modification is desired (paragraph 0029 of Kanjilal et al.).
Silva et al. and Kanjilal et al. do not teach wherein the specific calendar event comprises an indication relating to an application used to process the specific calendar event, the apparatus being configured to trigger the startup of the higher capability processing device at a time which precedes a start time of the specific calendar event by a lag which equals a sum of a boot time of the higher capability processing device and a starting delay of the application in the higher capability processing device.
Branson et al. teaches wherein the specific calendar event comprises an indication relating to an application used to process the specific calendar event, the apparatus being configured to trigger the startup of the higher capability processing device at a time which precedes a start time of the specific calendar event by a lag which equals a sum of a boot time of the higher capability processing device and a starting delay of the application in the higher capability processing device (paragraph 0033 explains how the system has a deterministic lag to allow for the variable boot time of the higher capability processing device based on the specific start up time required for the scheduled calendar event based on the specific amount of data required for the application data stored as given in paragraph 0032, that varies based on application, to allow an adjusted delay as given in paragraphs 0045-0046 based on how the data is used as given in paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider predicting the starting timing of the higher capability processing core as taught by Branson et al. in the system of Silva et al. and Kanjilal et al. The rationale to combine would be to provide enhanced startup capabilities for processing elements within the stream computing application and avoids delays where processing elements are started but are waiting to receive a requisite amount of data before beginning normal operation (paragraph 0033 of Branson et al.) and to enable the predictive startup component to conserve system resources by selectively starting only particular processing elements (e.g., higher priority processing elements) before their scheduled startup time (paragraph 0049 of Branson et al.).
Regarding claim 2, Silva et al. teaches the apparatus according to claim 1, wherein the apparatus is further configured to cause the higher capability processing device to enter and leave a hibernation state (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio or movement detected using sensors of action outside the apparatus and paragraph 0036 explains entering the sleep state based on user instruction from outside the apparatus) based at least partly on a determination, by the low capability processing device, concerning an instruction from outside the apparatus (paragraph 0042 describes speaking a wake command as a detected wake event which is the audio detected by the microphone as described in paragraph 0025 and since the audio is from a user, it is outside the apparatus).  
Regarding claim 3, Silva et al. teaches the apparatus according to claim 1, wherein the higher capability processing device (sensor processing component 308 of figure 3) and the low capability processing device (microcontroller 312 of figure 3) each comprise processing cores (paragraph 0019 explains the use of various processors or processor cores that can be utilized for specific types of functionality where paragraph 0020 goes on to explain that “the sensor processor 308 can be a relatively heavy-duty processor core” and paragraph 0021 explains the use of a separate microcontroller 312).  
Regarding claim 4, Silva et al. teaches the apparatus according to claim 1, wherein the higher capability processing core and the low capability processing device are each electrically interfaced with a shared random access memory (paragraph 0045 explains the shared memory as “a first data storage for program instructions for execution by the processor 602, the same or separate storage can be used for images or data” while paragraph 0056 explains the use of random access memory as the memory type).  
Regarding claim 5, Kanjilal et al. teaches further the apparatus according to claim 1, wherein the apparatus is configured to obtain a plurality of calendar events occurring during a same day from the calendar application (events 210 and 216 of figure 2 as given in paragraphs 0052 and 0053), to display a time axis on a screen (time displayed on screen as shown in window 212 of figure 2 and described in paragraph 0054), and to display, relative to the time axis at parts of the time axis that are selected based on scheduled times of day of the calendar events, a plurality of symbols, the symbols corresponding to at least two of the plurality of calendar events (paragraph 0053 explains the display that could be a list of the soonest-occurring calendar events, which would be selected based on scheduled times of day of the calendar events to be the soonest occurring, where symbols to denote the event are displayed at the bottom as events 216 relative to the time axis in window 212).  
Regarding claim 6, Silva et al. teaches the apparatus according to claim 1, wherein the low capacity processing device is unable to perform the same processing as the high capacity processing device to allow the proper use of applications through the application processor (based on need to cause the wake up mode as described in paragraph 0017).
Silva et al. does not teach the specific processing required to render the rich media interface.  
Kanjilal et al. teaches the specific processing required to render the rich media interface (paragraph 0025 explains that the display parses the rich media data and renders the rich media in a display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a rich media interface as taught by Kanjilal et al. in the system of Silva et al. The rationale to combine would be so that an author of a rich media event can program the modifications directly into the rich media calendar event, thereby obviating the need to manually modify the event each time a modification is desired (paragraph 0029 of Kanjilal et al.).
Regarding claim 7, Silva et al. teaches the apparatus according to claim 1, wherein the low capability processing device is configured to cause the higher capability processing device to hibernate responsive to a determination that a user interface type not supported by the low capability processing device is no longer requested (paragraph 0010 explains that based on the sensor data, if an “event is determined to not correspond to a wake action, management of the sensors can stay with the microcontroller and the sensor processing component can return to the sleep state” meaning that a determination is made that the event does not request a user interface type not supported by the first processing core so that the second processing core of the sensor processing component can enter the hibernation or sleep state).    
Regarding claim 9, Silva et al. teaches the apparatus according to claim 1, wherein the apparatus comprises a handheld communications device (paragraphs 0048 and 0053 describe the use of handheld communications devices).  
Regarding independent claim 12, Silva et al. teaches a method comprising: - causing an apparatus to predict the processing to be used (paragraph 0010 explains how “the microcontroller can do at least basic analysis in order to determine likely wake actions performed by a user”) - triggering startup of a higher capability processing device (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to a wake up event determined by sensors and paragraph 0036 explains entering the sleep state based on user instruction) from among a low capability processing device (microcontroller 312 of figure 3) and the higher capability processing device (sensor processing component 308 of figure 3) in the apparatus at a time that is selected (based on sleep and wake up events described).
Silva et al. does not teach to predict, based at least in part on a specific calendar event in a calendar application, a need for a rich media interface and to cause action based on the prediction.  
Kanjilal et al. teaches to predict, based at least in part on a specific calendar event in a calendar application, a need for a rich media interface and to cause action based on the prediction (paragraph 0071 explains the use of a rich media calendar interface that is used with the calendar display such that the rich media calendar management interface is used to enable a user or content provider to upload rich media content based on the predicted need for a rich media interface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider a calendar application with a need for a rich media interface as taught by Kanjilal et al. as a trigger in the system of Silva et al. The rationale to combine would be so that the calendar and timing of the user’s schedule can be used to ensure that the device processor appropriately wakes up using a rich media interface so that an author of a rich media event can program the modifications directly into the rich media calendar event, thereby obviating the need to manually modify the event each time a modification is desired (paragraph 0029 of Kanjilal et al.).
Silva et al. and Kanjilal et al. do not teach wherein the specific calendar event comprises an indication relating to an application used to process the specific calendar event, the method comprising triggering the startup of the higher capability processing device at a time which precedes a start time of the specific calendar event by a lag which equals a sum of a boot time of the higher capability processing device and a starting delay of the application in the higher capability processing device.
Branson et al. teaches wherein the specific calendar event comprises an indication relating to an application used to process the specific calendar event, the method comprising triggering the startup of the higher capability processing device at a time which precedes a start time of the specific calendar event by a lag which equals a sum of a boot time of the higher capability processing device and a starting delay of the application in the higher capability processing device (paragraph 0033 explains how the system has a deterministic lag to allow for the variable boot time of the higher capability processing device based on the specific start up time required for the scheduled calendar event based on the specific amount of data required for the application data stored as given in paragraph 0032, that varies based on application, to allow an adjusted delay as given in paragraphs 0045-0046 based on how the data is used as given in paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider predicting the starting timing of the higher capability processing core as taught by Branson et al. in the system of Silva et al. and Kanjilal et al. The rationale to combine would be to provide enhanced startup capabilities for processing elements within the stream computing application and avoids delays where processing elements are started but are waiting to receive a requisite amount of data before beginning normal operation (paragraph 0033 of Branson et al.) and to enable the predictive startup component to conserve system resources by selectively starting only particular processing elements (e.g., higher priority processing elements) before their scheduled startup time (paragraph 0049 of Branson et al.).
Regarding claim 13, Silva et al. teaches the method according to claim 12, further comprising causing the higher capability processing device to enter and leave a hibernation state (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio or movement detected using sensors of action outside the apparatus and paragraph 0036 explains entering the sleep state based on user instruction from outside the apparatus) based at least partly on a determination, by the low capability processing device, concerning an instruction from outside the apparatus (paragraph 0042 describes speaking a wake command as a detected wake event which is the audio detected by the microphone as described in paragraph 0025 and since the audio is from a user, it is outside the apparatus).  
Regarding claim 14, Silva et al. teaches the method according to claim 12, wherein the higher capability processing device (sensor processing component 308 of figure 3) and the low capability processing device (microcontroller 312 of figure 3) each comprise processing cores (paragraph 0019 explains the use of various processors or processor cores that can be utilized for specific types of functionality where paragraph 0020 goes on to explain that “the sensor processor 308 can be a relatively heavy-duty processor core” and paragraph 0021 explains the use of a separate microcontroller 312).  
Regarding claim 15, Silva et al. teaches the method according to claim 12, wherein the higher capability processing core and the low capability processing device are each electrically interfaced with a shared random access memory (paragraph 0045 explains the shared memory as “a first data storage for program instructions for execution by the processor 602, the same or separate storage can be used for images or data” while paragraph 0056 explains the use of random access memory as the memory type).  
Regarding claim 16, Silva et al. teaches the method according to claim 12, further comprising obtaining a plurality of calendar events occurring during a same day from the calendar application (events 210 and 216 of figure 2 as given in paragraphs 0052 and 0053), displaying a time axis on a screen (time displayed on screen as shown in window 212 of figure 2 and described in paragraph 0054), and displaying, relative to the time axis at parts of the time axis that are selected based on scheduled times of day of the calendar events, a plurality of symbols, the symbols corresponding to at least two of the plurality of calendar events (paragraph 0053 explains the display that could be a list of the soonest-occurring calendar events, which would be selected based on scheduled times of day of the calendar events to be the soonest occurring, where symbols to denote the event are displayed at the bottom as events 216 relative to the time axis in window 212).  
Regarding claim 17, Silva et al. teaches the method according to claims 12, wherein the low capacity processing device is unable to perform the same processing as the high capacity processing device to allow the proper use of applications through the application processor (based on need to cause the wake up mode as described in paragraph 0017).
Silva et al. does not teach the specific processing required to render the rich media interface.  
Kanjilal et al. teaches the specific processing required to render the rich media mode (paragraph 0025 explains that the display parses the rich media data and renders the rich media in a display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a rich media interface as taught by Kanjilal et al. in the system of Silva et al. The rationale to combine would be so that an author of a rich media event can program the modifications directly into the rich media calendar event, thereby obviating the need to manually modify the event each time a modification is desired (paragraph 0029 of Kanjilal et al.).
Regarding claim 18, Silva et al. teaches the method according to claim 12, further comprising causing, by the low capability processing device, the higher capability processing device to hibernate responsive to a determination that a user interface type not supported by the low capability processing device is no longer requested (paragraph 0010 explains that based on the sensor data, if an “event is determined to not correspond to a wake action, management of the sensors can stay with the microcontroller and the sensor processing component can return to the sleep state” meaning that a determination is made that the event does not request a user interface type not supported by the first processing core so that the second processing core of the sensor processing component can enter the hibernation or sleep state).    
Regarding independent claim 19, Silva et al. teaches a non-transitory computer readable medium having stored thereon a set of computer readable instructions (instructions and media described in paragraph 0045) that, when executed by at least one processor (central processor 602 of figure 6 as given in paragraph 0045), cause an apparatus to at least: - cause the apparatus to predict the processing to be used (paragraph 0010 explains how “the microcontroller can do at least basic analysis in order to determine likely wake actions performed by a user”) - trigger startup of a higher capability processing device (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to a wake up event determined by sensors and paragraph 0036 explains entering the sleep state based on user instruction) from among a low capability processing device (microcontroller 312 of figure 3) and the higher capability processing device (sensor processing component 308 of figure 3) in the apparatus at a time that is selected (based on sleep and wake up events described).
Silva et al. does not teach to predict, based at least in part on a calendar application, a need for a rich media interface and to cause action based on the prediction.  
Kanjilal et al. teaches to predict, based at least in part on a calendar application, a need for a rich media interface and to cause action based on the prediction (paragraph 0071 explains the use of a rich media calendar interface that is used with the calendar display such that the rich media calendar management interface is used to enable a user or content provider to upload rich media content based on the predicted need for a rich media interface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider a calendar application with a need for a rich media interface as taught by Kanjilal et al. as a trigger in the system of Silva et al. The rationale to combine would be so that the calendar and timing of the user’s schedule can be used to ensure that the device processor appropriately wakes up using a rich media interface so that an author of a rich media event can program the modifications directly into the rich media calendar event, thereby obviating the need to manually modify the event each time a modification is desired (paragraph 0029 of Kanjilal et al.).
Silva et al. and Kanjilal et al. do not teach wherein the specific calendar event comprises an indication relating to an application used to process the specific calendar event, wherein the startup of the higher capability processing device is triggered at a time which precedes a start time of the specific calendar event by a lag which equals a sum of a boot time of the higher capability processing device and a starting delay of the application in the higher capability processing device.
Branson et al. teaches wherein the specific calendar event comprises an indication relating to an application used to process the specific calendar event, wherein the startup of the higher capability processing device is triggered at a time which precedes a start time of the specific calendar event by a lag which equals a sum of a boot time of the higher capability processing device and a starting delay of the application in the higher capability processing device (paragraph 0033 explains how the system has a deterministic lag to allow for the variable boot time of the higher capability processing device based on the specific start up time required for the scheduled calendar event based on the specific amount of data required for the application data stored as given in paragraph 0032, that varies based on application, to allow an adjusted delay as given in paragraphs 0045-0046 based on how the data is used as given in paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to consider predicting the starting timing of the higher capability processing core as taught by Branson et al. in the system of Silva et al. and Kanjilal et al. The rationale to combine would be to provide enhanced startup capabilities for processing elements within the stream computing application and avoids delays where processing elements are started but are waiting to receive a requisite amount of data before beginning normal operation (paragraph 0033 of Branson et al.) and to enable the predictive startup component to conserve system resources by selectively starting only particular processing elements (e.g., higher priority processing elements) before their scheduled startup time (paragraph 0049 of Branson et al.).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al., US Patent Publication 2014/0149754 in view of Kanjilal et al., US Patent Publication 2009/0100332 in view of Branson et al., US Patent Publication 2013/0166888, further in view of Wilson et al., US Patent Publication 2016/0034133.
Regarding claim 8, Silva et al. and Kanjilal et al. teach the apparatus according to claim 1. Silva et al. and Kanjilal et al. do not teach the apparatus wherein the apparatus comprises a smart watch. Wilson et al. teaches the apparatus wherein the apparatus comprises a smart watch (paragraphs 0829, 0834, and 0877 explain the use of the device as a smart watch). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the use of a smart watch as a use of the apparatus as taught by Wilson et al. in the system of Silva et al. and Kanjilal et al. The rationale to combine would be so that the portable electronic device would be configured to be affixed by a strap to the wrist of a user for comfort to user (paragraph 0829 of Wilson et al.).
Regarding claim 10, Silva et al. and Kanjilal et al. teach the apparatus according to claim 1. Silva et al. and Kanjilal et al. do not teach the apparatus wherein the apparatus comprises a personal fitness tracker. Wilson et al. teaches the apparatus wherein the apparatus comprises a personal fitness tracker (paragraph 0880 explains the use to track fitness information). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the use of a personal fitness tracker as a use of the apparatus as taught by Wilson et al. in the system of Silva et al. and Kanjilal et al. The rationale to combine would be so that the device would provide information of interest to the user (paragraph 0880 of Wilson et al.).
Regarding claim 11, Silva et al. and Kanjilal et al. teach the apparatus as claimed in claim 1. Silva et al. and Kanjilal et al. do not teach the apparatus wherein the apparatus comprises an at least partially retractable, rotatable hardware element, and the apparatus is configured to be operable by a user by interacting with the rotatable hardware element. Wilson et al. teaches the apparatus wherein the apparatus comprises an at least partially retractable, rotatable hardware element, and the apparatus is configured to be operable by a user by interacting with the rotatable hardware element (paragraph 0845 explains the use of the rotatable input mechanism 5304 of figure 53B). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the use of a rotatable input hardware element as taught by Wilson et al. in the system of Silva et al. and Kanjilal et al. The rationale to combine would be so that the device would provide a standardly used method of input (paragraph 0008 of Wilson et al.).
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive.
Applicant contends that the prior art does not teach predicting the specific application used to process the calendar event. The examiner disagrees. The calendar event data of Kanjilal et al. that predicts rich media content data indicates the application used and Branson et al. teaches the application data being used in triggering startup of the higher processing device, indicating the specific application used. The fact that Branson et al. focuses on data transfer does not negate how the calculations of time and application are determined. Branson et al. teaches the same concept of timings that are used to account for the starting delay to create a more streamlined timing that can be used in the system of Silva et al. and Kanjilal et al. Thus, while no one reference teaches all of the concepts, the combination of references teaches all of the limitations.
Applicant contends that the motivation to combine is not appropriate as the data transfer of Branson et al. is not relevant to start delays. The examiner disagrees. Branson et al. teaches the same concept of aligning timing to conserve system resources. This is a reasonable addition to the system of Silva et al. and Kanjilal et al. with sufficient motivation to combine.
Applicant contends that Branson et al. teaches away from the desired invention as it appears to be directed to a different principle of operation of data transfer. The examiner disagrees. Although the focus of the inventions is different, the principle of operation of aligning timings is the same. Despite being used for different purposes, the teachings can easily be incorporated into the system of Silva et al. and Kanjilal et al. for the same purpose of resource conservation. Thus, Branson et al. does not teach away from the invention.
After careful review of the original specification, the Examiner notes that paragraph 0078 includes a lexicographic definition for “low capability” or “higher capability” - The term “low capability” or “higher capability” may refer to “lesser processing capability and consumes less power” or “greater processing capability and consumes more power” as opposed to the accepted meaning of “slower processing or “faster processing” that can refer to capability of speed or power or amount of processing. See MPEP §2111.01 IV. 
It is also noted that while paragraph 0031 provides support for the previous amendments, it is still unclear how the device would work and what application is referred to in the given paragraph.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Examiner, Art Unit 2627